Filed 08/02/19                                                                                             Case 17-13797                                        Doc 1577



                                                                      1 WEILAND GOLDEN GOODRICH LLP
                                                                        Jeffrey I. Golden, State Bar No. 133040
                                                                      2 jgolden@wgllp.com
                                                                        Ryan W. Beall, State Bar No. 313774
                                                                      3 rbeall@wgllp.com
                                                                        650 Town Center Drive, Suite 600
                                                                      4 Costa Mesa, California 92626
                                                                        Telephone 714-966-1000
                                                                      5 Facsimile      714-966-1002

                                                                      6 Attorneys for Interested Party
                                                                        Southern Inyo Healthcare District
                                                                      7

                                                                      8                          UNITED STATES BANKRUPTCY COURT

                                                                      9                               EASTERN DISTRICT OF CALIFORNIA

                                                                     10                                      FRESNO DIVISION

                                                                     11 In re                                          Case No. 17-13797
  Weiland Golden Goodrich LLP
                                                  Fax 714-966-1002




                                                                     12 TULARE LOCAL HEALTHCARE                        Chapter 9
                                 650 Town Center Drive, Suite 600
                                    Costa Mesa, California 92626




                                                                        DISTRICT, dba TULARE REGIONAL
                                                                     13 MEDICAL CENTER,                                DC No.: WGG-2

                                                                     14                Debtor.                         STIPULATION TO CONTINUE HEARING
                                                                                                                       ON DEBTOR'S OBJECTION TO PROOFS
                                Tel 714-966-1000




                                                                     15                                                OF CLAIM NUMBERS 235 AND 238 FILED
                                                                                                                       BY SOUTHERN INYO HEALTHCARE
                                                                     16                                                DISTRICT

                                                                     17                                                DATE:       August 15, 2019
                                                                                                                       TIME:       9:30 a.m.
                                                                     18                                                PLACE:      2500 Tulare Street
                                                                                                                                   Fresno, CA 93721
                                                                     19                                                            Courtroom 13

                                                                     20

                                                                     21 TO THE HONORABLE RENÉ LASTRETO II, THE DEBTOR, AND ALL PARTIES IN

                                                                     22 INTEREST:

                                                                     23         Southern Inyo Healthcare District ("SIHD"), and the Debtor, Tulare Local

                                                                     24 Healthcare District ("Tulare," and together with SIHD, the "Parties"), by and through their

                                                                     25 undersigned counsel, enter into this Stipulation to Continue Hearing on Debtor's Objection

                                                                     26 to Proofs of Claim Numbers 235 and 238 filed by Southern Inyo Healthcare District

                                                                     27 ("Stipulation") as follows:

                                                                     28
                                                                          0.0                                                                           STIPULATION
Filed 08/02/19   Case 17-13797                       Doc 1577




                             /s/ Jeffrey I. Golden
